Title: From Benjamin Franklin to Dumas, 27 January 1780
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir.
Passy Jan. 27. 1780.
I received yours of the 10th. Instant. I Shall be glad to learn how the taking of the Dutch Ships has been accommodated. We have yet no News of the alliance: but suppose she is cruizing. We are more in Pain for the Confederacy, who Sailed the 28th Oct. from the Capes of Deleware. There is some Hopes that She went to Charlestown to take in Mr. Lawrens; for some Passengers arrived in France who left Philada Several weeks after her Sailing, Say that it was a general opinion she would call there before She Departed for Europe. If this was not the Case, we fear she must be lost, and the Loss will be a Very severe one.

I Send you inclosed a Translation of a Letter, that I think I sent you the original before. Perhaps it may serve our Leiden Friend.
I am Sorry you have any Difference With the ambassador, and wish you to accommodate it as soon as possible. Depend upon it that no one ever knew from me that you had spoken or written against any Person. There is one concerning whom I think you sometimes receive erroneous Information. In one particular I know you were misinformed, that of his Selling us arms at an Enormous Profit, the Truth is we never bought any of him.
I am ever with great Esteem Dear Sir, your most obedient humble Servant
B: Franklin
M. Dumas.
